 



         

Exhibit 10.36
Fairfax Inc. and Crum & Forster Holdings Corp.
Addendum to Tax Sharing Agreement
In order to align the Fairfax, Inc. and Crum & Forster Holdings Corp. Tax
Allocation Agreement, effective June 5, 2003, (the “Tax Sharing Agreement” ),
with tax planning strategy, and ensure that the net operating losses of Crum &
Forster Holdings Corp. (“CFHC”) are reimbursed by Fairfax, Inc. before their
expiration, in the event CFHC implements the tax planning strategy in which they
elect to file a consolidated tax return with their subsidiaries for financial
tax accounting purposes under the Tax Sharing Agreement, Fairfax Inc. agrees to
reimburse CFHC for net operating losses utilized in consolidation.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by duly authorized officers to be effective January 1, 2005.

           
FAIRFAX, INC
 
      By:   /s/   John Cassil         Name:   John Cassil        Title:   Vice
President        
  Crum & Forster Holdings Corp. 

      By:   /s/   Mary Jane Robertson         Name:   Mary Jane Robertson       
Title:   Executive Vice President       

 